Title: From George Washington to Major General Lafayette, 12 September 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          My Dear Marquis
          West-point Sep: 12th 1779
        
        Often, since you left this Country have I written to you, but have not been favoured with a single line from you since you lay in Boston harbour. this I shall ascribe to any cause rather than a decline of friendship. I feel my own regard for you so sensibly, that I shall never suspect a want of it in your breast.
        I intended to have wrote you a very long letter by Monsr Gerard whom I have been expecting at this place on his way to Boston for two days past but am this instant informed that he either has imbarkd or is upon the very point of Imbarking at Philadelphia—not choosing that he should go without carrying some testimony of my constant remembrance of you I do in much haste scribble these lines.
        Most sincerely my dear Marquis do I congratulate you on the great & glorious exploits of Count D’Estaing in the West Indies—the bright prospect of European affairs—& our little successes in America the last of which though small on the great scale will nevertheless weigh in the ballance by our little successes I mean the storming of Stony point & surprize of Paules hook (within Cannon shott of the City of New York) and capture of the Garrisons—the first amounting to Six hundred Men—the other to two hundred. driving the enemy out of South Carolina & defeat of the Indians which last event I have within these few days received an Acct of from General Sullivan

who is now in the heart of their Country with 4000 Men and informs me that on the 29th Ulto he advanced to their Intrenchments at a place called Newtown, where the Warriors of Seven Nation’s some regulars—& Tories commanded by the two Butlars—Brandt—& a Captn McDonald had been assembled eight days to oppose him. the position was well chosen and their disposition well made but on finding themselves hard pushed in front and their left flank in danger of being turned they fled in great confusion & disorder, & with much precipitation leaving their packs, Camp kettles, Trinkets, & many arms on the ground & eleven Warriors which they could not get off dead. The prisoners of which a few were taken, say that their slain & wounded were carried off during the action on horses & in Canoes—our loss was trifling—in the whole to the date of his Letter under a hundred killed & wounded although he had advanced to & destroyed 14 Towns, large & most flourishing Crops of Corn, pulse &ca. He was proceeding in his plan of chastisement & will convince them it is to be hopd of two things—first, that their cruelties are not to pass with impunity—& secondly that they have been instigated to arms, & acts of Barbarizm by a Nation which is unable to protect them & of consequence has left them to that correction which is due to their villainy.
        The Bostonians have made an unfortunate Expedition to a place called Penobscot, where a body of about 800 Men from Hallifax under the command of Brigr Genl McLean had made a lodgment as is supposed for the purpose of getting Masts & Spars for their shipping. this Armament from the Massachusetts bay (consistg altogether of Militia) went their to dispossess them but were so dilatory in their operations that Sir George Collier with a superior naval force to theirs appearing occasioned the destruction (by themselves) of all their Shipping & the Troops to get off as well as they could by land. This and the conflagration of Fairfield, Norwalk, & New haven by the intrepid & Magnanimous Tryon who in defiance of all the opposition that could be given by the Women & Children Inhabitants of these Towns performed this notable exploit with 2000 brave & generous Britons adding thereby fresh lustre to their arms & dignity to their King.
        Admiral arbuthnot with about 3 or 4000 Troops are arrived at New York, & will, it is to be presumed, afford Sir Henry Clinton an oppertunity of displaying his intentions, or orders.
        I every moment look for the Chevalier de la Luzern on his way from Boston to Congress. by him I please myself with the hope of receiving a letter from you—if I am disappointed in this I shall assuredly hear of you.
        
        I have spun my letter to a much greater length than I expected & as Monsr la colombe is waiting I will only detain him while I can add that with every sentiment of esteem regard & Affecte.—I am My dear Marqs Yrs most sincerely
        
          G. W——n
        
      